Citation Nr: 1038176	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1966 through January 
1969. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
that denied the benefits sought on appeal.

In October 2008 and in August 2009 the Board remanded these 
matters for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

These claims were remanded by the Board in August 2009 for, in 
pertinent part, a VA examination.  Specifically, the Board stated 
that if the VA examiner determined that the Veteran had a current 
diagnosis, then the VA examiner should also provide a medical 
opinion regarding the etiology of the Veteran's current 
diagnosis.  

In regards to the Veteran's right wrist disorder claim, the 
December 2009 VA examiner, following a physical examination of 
the Veteran and a review of the Veteran's claims file, diagnosed 
the Veteran with: (1) carpel tunnel syndrome, (2) complex chronic 
pain syndrome, and (3) fibromyalgia.  The VA examiner then 
determined that the Veteran currently has wrist arthralgia 
associated with the above three diagnoses.  However, the VA 
examiner stated that the Veteran "does not have specific right 
wrist joint pathology that would be attributable to his military 
service with currently available information."  The record is 
without any 
rationale for this conclusion.  Therefore, a new medical opinion 
is required from an appropriate VA physician.  

In regards to the Veteran's right knee disorder claim, the 
December 2009 VA examiner, following a physical examination of 
the Veteran and a review of the Veteran's claims file, diagnosed 
the Veteran with a right knee exertional strain with chronic pain 
syndrome and fibromyalgia.  The VA examiner then determined that 
the Veteran did not have any right knee pathology that the 
examiner was able to attribute to the Veteran's military service.  
The record is completely devoid of any rationale for this 
conclusion.  Therefore, a new medical opinion is required from an 
appropriate VA physician.  

Additionally, a review of the claims file shows that the Veteran 
is receiving disability benefits from the Social Security 
Administration (SSA).  The Veteran submitted a copy of his 
favorable decision, showing that the Veteran was unable to work 
because of, in pertinent part, his "arthritis."  The decision 
does not clarify the specific joint(s) affected by the arthritis.  
The records considered by that agency in deciding the Veteran's 
claim for disability benefits are not currently in the claims 
file and should be obtained since they may be relevant to the 
Veteran's claims.  See Martin v. Brown, 4 Vet. App. 136 (1993) 
(not only must the final SSA decision be obtained, but all 
records upon which that decision was based must be obtained as 
well); 38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA records pertinent to the 
decision that granted the Veteran Social 
Security disability benefits, including 
copies of the medical records relied upon 
concerning that claim.  

2.  After obtaining the above records, the 
RO/AMC shall schedule the Veteran for an 
appropriate VA examination to ascertain the 
etiology of his currently diagnosed right 
wrist disorders, to include (1) carpel tunnel 
syndrome, (2) complex chronic pain syndrome, 
and (3) fibromyalgia.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the service treatment records, and offer 
comments and opinions addressing whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
currently diagnosed right wrist disorders had 
their onset during service or are in any 
other way causally related to his active 
service.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The 
examiner must provide rationale for any 
opinion given and should consider the 
information gleaned from the Veteran's 
service treatment records, post service 
treatment records, and any statements by the 
Veteran as they relate to post service 
symptoms or treatment.  Copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims file 
itself, must be made available to the 
examiner.

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disabilities, 
or whether the actual causes are due to 
multiple potential causes.  In other words, 
simply stating that an opinion cannot be 
provided without resort to mere speculation 
is not acceptable without a detailed reason 
as to why this is so.  Jones, 23 Vet. App. at 
382.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

3.  After obtaining the above records, the 
RO/AMC shall schedule the Veteran for an 
appropriate VA examination to ascertain the 
etiology of his currently diagnosed right 
knee exertional strain with chronic pain 
syndrome and fibromyalgia.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the service treatment records, and offer 
comments and opinions addressing whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
currently diagnosed right knee exertional 
strain with chronic pain syndrome and 
fibromyalgia had its onset during service or 
is in any other way causally related to his 
active service.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The 
examiner must provide rationale for any 
opinion given and should consider the 
information gleaned from the Veteran's 
service treatment records, post service 
treatment records, and any statements by the 
Veteran as they relate to post service 
symptoms or treatment.  Copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims file 
itself, must be made available to the 
examiner.

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disability, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones, 23 Vet. App. at 382.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655.

4.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


